Opinion issued April 17, 2003

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00179-CV
____________

ERIC JOHNSON AND ALL OCCUPANTS, Appellants

V.

CENDANT MORTGAGE CORPORATION, ET AL., Appellees



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 783,854



O P I N I O N
 This is an appeal from a judgment signed on February 21, 2003.  The notice of
appeal was filed on February 26, 2003. 
	On March 27, 2003, the Court issued an order stating as follows:

Appellant has not paid the appellate filing fee of $125.  See Tex. R. App.
P. 5; Order Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. July
21, 1998).  Unless within 15 days of the date of this Order appellant
pays such filing fee to the Clerk of this Court, the appeal will be
dismissed.  See Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex.
App.- Houston [1st Dist.] 1999) (order); Negrini v. Smith, Nelson &
Clement P.C., 998 S.W.2d 362, 363 (Tex. App.- Houston [1st Dist.]
1999, no pet.).  

The 15 days have expired since the order was issued and appellants have not
paid the filing fee.
	Accordingly, appellants' appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b); 5; 42.3(b). 
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.